CROW, J.
Epitomized Opinion
Reynolds sued city of Defiance for damages on account of personal injuries sustained by her in falling on a sidewalk maintained by the city. Reynold’s evidence disclosed that at the place where she fell the bricks were out of place and uneven and that, at the time she fell, snow had fallen and ice had formed which obscured her view of the wa’k; that she did not know of the defective condition of the sidewalk, and that the defective condition had existed for more than six years. The city’s witnesses testified that there was no defect in the sidewalk, that the walk was covered with slippery ice and had been at that time of the year for five years.
Reynolds tendered evidence to show that at the place in the walk where she fell other persons had on prior occasions been seen to slip and fall. This evidence was rejected. When the evidence was offered Reynold’s counsel stated it was for the purpose of showing notice to the city. Exclusion of this evidence was assigned as error. In affirming the judgment the Court of Appeals held:
1. We are clearly of opinion that the evidence was admissible for the purpose mentioned but the evidence of defendant as well as that of plaintiff made it so clear to the jury that if there was such a defect in the walk as plaintiff claimed there was at the time she was injured, it had existed so long that the excluded portion would not have been of any use to the jury. If counsel for plaintiff had not restricted the purpose of the excluded evidence to notice only a different situation would be presented, 50 OS. 560.